DETAILED ACTION
	This Office action is in response to the amendment filed 30 June 2022.  By this amendment, claim 1 is amended.  Claims 1-20 are currently pending; claims 8-20 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner notes with appreciation Applicant’s identification of the English-language equivalent applications corresponding to foreign documents AO (IDS filed 2 July 2021), AP and AQ (IDS filed 14 September 2022).  The above information disclosure statements have been considered.

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive; the rejections of the claims have been modified in response to Applicant's amendments to the claims.  The amended limitations (and Applicant’s arguments regarding the amended limitations) are addressed by the modified rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “further comprising a first layer between the first insulator and the charge storage layer” in lines 1-2.  This limitation is incompatible with the following limitation of claim 1: “the charge storage layer being provided on the side face of the stacked film via the first insulator” (lines 6-7) which requires that the charge storage layer is in physical contact with the first insulator, which is in physical contact with the side face of the stacked film (see claim 1, lines 5-6), i.e., requiring the absence of intervening layers between charge storage layer, first insulator, and side face of the stacked film.  Claims 4-7 depend from claim 3 and thus also contain the above indefinite limitations.  For the purposes of examination, the Examiner assumes intervening layers are permissible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0279932 A1 to Wakatsuki et al. (hereinafter “Wakatsuki”) in view of JP 2009132961 to Ozaki et al. (all citations refer to the English language translation in the IDS filed 14 September 2020; hereinafter “Ozaki”).  
Regarding independent claim 1, Wakatsuki (Figs. 1, 5) discloses a semiconductor device comprising: 
a stacked film including electrode layers (19, disposed in H2) and insulating layers 3 that are alternately stacked in a first direction (Figs. 5A-B); 
a first insulator 11, a charge storage layer 12, a second insulator 13 and a semiconductor layer 14 that are provided in the stacked film (Figs. 1B, 5B; ¶ 0028), the first insulator 11 being in contact with a side face of the stacked film, the charge storage layer 12 being provided on the side face of the stacked film via the first insulator 11, and the semiconductor layer 14 being provided on a side face of the charge storage layer 12 via the second insulator 13 (Fig. 1B); and 
a third insulator 16 provided between an electrode layer and an insulating layer and between the electrode layer and the first insulator (Fig. 5B), and including aluminum oxide (¶ 0030).  
Wakatsuki fails to expressly disclose the aluminum oxide has an α crystal phase.  In the same field of endeavor, Ozaki discloses a semiconductor device having an insulator including aluminum oxide having an α crystal phase (¶¶ 0002, 0004).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wakatsuki to include aluminum oxide having an α crystal phase as disclosed by Ozaki for the purpose of providing aluminum oxide capable of increased leakage current suppression (Ozaki, ¶ 0004).  
Regarding claim 2, Wakatsuki and Ozaki disclose the device of claim 1, wherein the first insulator 15 includes a silicon element and an oxygen element (Wakatsuki, ¶ 0028).
Regarding claim 3, as best understood, Wakatsuki and Ozaki disclose the device of claim 1, further comprising a first layer 13 between the first insulator 11 and the charge storage layer 12, the first layer 13 including a silicon element, an oxygen element and a nitrogen element (Wakatsuki, ¶ 0028, Fig. 1B).
Regarding claim 4, Wakatsuki and Ozaki disclose the device of claim 3, wherein the first layer 13 is provided along the first direction (Wakatsuki, Fig. 1B).
Regarding claim 5, Wakatsuki and Ozaki disclose the device of claim 3, wherein the charge storage layer 12 includes a silicon element and a nitrogen element, and a nitrogen concentration in the first layer 13 is higher than a nitrogen concentration in the charge storage layer (¶ 0028).
Regarding claim 6, Wakatsuki and Ozaki disclose the device of claim 3, however fail to expressly disclose a thickness of the first layer is equal to or less than 1.0 nm.
Regarding claim 7, Wakatsuki and Ozaki disclose the device of claim 3, however fail to expressly disclose a thickness of the first layer is equal to or greater than 0.8 nm.
Regarding claims 6 and 7, Wakatsuki and Ozaki disclose the claimed invention except for the above recited thickness ranges of the first layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wakatsuki and Ozaki according to the limitations in claims 6 and 7 since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result. In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996). These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Here, the thickness ranges of the first layer are considered result effective variables since they would affect the properties of the layer (e.g., leakage current, breakdown) and physical dimensions of the overall device.  Additionally, it is clear that each of the first layer thickness ranges are not critical to the invention because claims 6 and 7 recite different thickness ranges. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
25 October 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813